Priority
This patent Application is a continuation of U.S. Patent No. 11,062,284 filed 08/05/2019. This benefit has been received and acknowledged and therefore, the instant claims receive the effective filing date of 08/05/2019.

Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,062,284 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

Regarding the Double Patenting rejection, the Double Patenting rejection has been withdrawn pursuant Applicant’s filing of a Terminal Disclaimer.
Regarding 35 U.S.C. §101, the limitations regarding utilizing an API supported by the external sales platform for return interactions with the external sales platform improve a problem that arises in the technological field of transactions of virtual items; namely in order to be able to return virtual items in an external sales platform, a return mechanism that can interact with an external sales platform (which does not inherently have such a mechanism) is required. Thus, the current claims are eligible over 35 U.S.C. §101 as they reflect an improvement in the functioning of a computer or an improvement to another technology or technical field.
Regarding 35 U.S.C. §103, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-20 are allowable over the prior art as follows:

Claims 1-20 are allowable as follows:
The most relevant prior art made of record includes Cotta et al. (US 2020/0202668 A1), Sarin et al. (US 2020/0211092 A1), previously cited Kamalsky et al. (US 2019/0205873 A1), and previously cited Simons et al. (US 2019/0295371 A1). Cotta teaches a decentralized database configured to store a registry of assets and transactions, wherein the assets include a particular virtual item, wherein ownership of the particular virtual item is assigned to a first blockchain account associated with the first player, wherein the decentralized database represents a blockchain, and wherein assignments of the ownership of the particular virtual item are recorded on the blockchain (Cotta, see at least: [0040]); a gaming platform including one or more hardware processors configured by machine-readable instructions (Cotta, see at least: [0055] and [0118]) to: manage user accounts for the users in the online game, including a first player's account associated with the first player, wherein the first player's account includes a first player's inventory of one or more virtual items that are usable by the first player within the online game (Cotta, see at least: [0059] and [0080]); receive a sales request that indicates the first player will be offering for sale the particular virtual item through the online sales platform, wherein the online sales platform is external to, the decentralized database, and the gaming platform; transmit a command to the decentralized database to assign the ownership of the particular virtual item (Cotta, see at least: [0081]); generate a sales listing of the particular virtual item for publication on the online sales platform, wherein the sales listing includes pricing information for prospective buying users and descriptive information that describes the particular virtual item (Cotta, see at least: [0079]); effectuate the publication of the sales listing of the particular virtual item on the online sales platform, wherein the publication of the sales listing is effectuated subsequent to a verification that the first player owns the particular virtual item (Cotta, see at least: [0085] and  [0072]); responsive to receipt of sales information from the online sales platform indicating the particular virtual item has been purchased by the second player, identify a second player's account associated with the second player, wherein the second player's account includes a second player's inventory of virtual items that are usable by the second player within the online game (Cotta, see at least: [0081] and [0080]); and receive the second command and the online sales platform transmits a second command to the decentralized database to assign the ownership of the particular virtual item to a second blockchain account associated with the second player (Cotta, see at least: [0081]); wherein the decentralized database is further configured to: receive the second command from the online sales platform and execute the second command such that the ownership of the particular virtual item is assigned from the first player’s account to the second blockchain account and recorded on the blockchain, such that the particular virtual item is accessible to be used by the second player within the online game (Cotta, see at least: [0081] and [0084]); and wherein the one or more hardware processors included in the gaming platform are further configured by the machine-readable instructions (Cotta, see at least: [0116]) to: transfer a command to the decentralized database to assign and record the ownership of the particular virtual item (Cotta, see at least: [0081]).
Sarin teaches the online sales platform being external to the system (Sarin, see at least: [0015]); a first function call of an Application Programming Interface (API) supported by the external online sales platform (Sarin, see at least: [0033]); and receiving and effectuating information through the Application Programming Interface (API) supported by the external online sales platform (Sarin, see at least: [0033]). 
Kamalsky teaches transmitting a command to a decentralized database to assign the ownership of the particular virtual item temporarily to a holding account such that the first player is unable to transfer or modify the ownership of the particular virtual item while the ownership of the particular virtual item is assigned to the holding account, wherein the holding account is not under control of the first player (Kamalsky, see at least: [0092] and [0093]); the ownership of a particular virtual item being assigned from the holding account to the second blockchain account and recorded on the blockchain (Kamalsky, see at least: [0093]); receive a first refund command based on a refund request from the second player that indicates the second player is attempting to revert the purchase of the particular virtual item, wherein the first refund command is received, wherein the refund request is received through the online sales platform on behalf of the second player (Kamalsky, see at least: [0050], [0064-0065], and [0037]), wherein the first refund command aims to cause the decentralized database to assign and record the ownership of the particular virtual item temporarily to the holding account such that the second player is unable to transfer or modify the ownership of the particular virtual item while the ownership of the particular virtual item is assigned to the holding account, wherein the holding account is not under control of the second player (Kamalsky, see at least: [0092-0094]); wherein the one or more hardware processors included in the gaming platform are further configured by the machine-readable instructions to: notify the first player that the second player is attempting to revert the purchase of the particular virtual item (Kamalsky, see at least: [0069]); request a second portion of the sales amount from the first player's account (Kamalsky, see at least: [0069]); receive the second portion of the sales amount from the first player's account (Kamalsky, see at least: [0069]); transfer a second refund command to the decentralized database to assign and record the ownership of the particular virtual item from the holding account to the first blockchain account, such that the particular virtual item is accessible to be used by the first player within the online game (Kamalsky, see at least: [0093-0094]); and effectuate a transfer of at least a third portion of the sales amount to the second player's account to complete reverting the purchase of the particular virtual item as requested by the second player through the refund request (Kamalsky, see at least: [0069]).
Simons teaches a gaming platform transmitting a second command to the decentralized database to assign ownership (Simons, see at least: Fig. 2, [0034] and [0035]); and the decentralized database being configured to receive the second command from the gaming platform (Simons, see at least: Fig. 2, [0034] and [0035]).

Regarding claims 1-20, Cotta, Sarin, Kamalsky, and Simons, do not teach or suggest, alone or in combination, the claimed invention without the use of improper hindsight bias. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 08/15/2022 in PTO-892) teaches online games that utilize blockchain technology for trading cryptocurrency between players but does not teach the claimed invention.

Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Knight et al. (US 2019/0299105 A1) teaches conversion of in-game, virtual currency to a cryptocurrency on a decentralized ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625